Opinion by
Green, C.:
H. B. Woodbury was charged with taking, stealing and carrying away two bushels of wheat, of the value of $1.25, from the farm of A. G. Mead, in Osborne county. He was tried and convicted before a justice of the peace, and appealed to the district court. The original complaint was amended in the district court, and the defendant was charged with malicious trespass, under ¶ 7157 of the General Statutes of 1889, and also with disturbing the peace and quiet of D. G. Robertson, Chauncey Bowen, and James Worley, by hindering, molesting and delaying them in threshing wheat owned by A. G. Mead. Upon the trial in the district court, the defendant was found guilty of disturbing the peace, and adjudged to pay a fine of $5 and costs, rom this judgment of conviction he appeals.
*544It is insisted by the appellant that the evidence introduced upon the part of the state failed to show that he committed the offense of which he was found guilty. It is disclosed by the evidence that a crop of wheat had been raised upon the farm described in the complaint by George Myers, who cultivated the premises as the tenant of the defendant. A. G. Mead obtained a sheriff’s deed for the place on the 23d day of June, 1891, while Myers was still in the occupancy of the land. The wheat was cut and stacked by the tenant and was being threshed, on the 16th day of November, 1891, when the defendant, with several other parties, went to the place to obtain, as he claimed, his share of the crop. D. G. Robertson was also present, with the other parties named in the complaint, to secure the landlord’s share of the wheat for Mead. It seemed to have been conceded that Myers was entitled to the tenant’s share of the crop. The real controversy was over the landlord’s share. Robertson and his party claimed it for Mead, under the sheriff’s deed, and the defendant claimed it under a lease with Myers. Robertson attempted to take possession of one-half the grain, and one of the men under him struck one of the defendant’s men with a scoop shovel. There was no evidence that the defendant disturbed the peace and quiet of any one. There seemed to have been an honest contention upon the part of each one of the claimants for the landlord’s share of the crop of wheat, and the controversy should have been settled by a civil action, rather than by resorting to the criminal code to have property rights adjudicated. The constable who had the writ for the arrest of the defendant and the four men with him testified that he had a warrant for four or five men. In case they interfered with the measuring of the grain, he was to make the arrest; and as soon as.they did he made the arrest. It was obvious from this evidence that the object o'f the complaining witness in procuring the warrant was to obtain possession of disputed property through a criminal process. Such methods should not be tolerated by the courts.
*545It is recommended that the judgment and sentence of conviction be set aside, and the defendant discharged.
By the Court: It is so ordered.
All the Justices concurring.

Per Curiam:

The case of The State v. Woodbury, No. 8433, also from Osborne district court, grew out of the same transaction that the case of The State v. Woodbury, just decided, was based upon, and the facts of this case are the same as the facts of that case.
This case is therefore reversed, on the authority of that case, and for the reasons therein stated.